DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4 and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 4 should depend on claim 5 to provide antecedent basis for the second post in claim 10 since the combination claims 5 and 10 sets forth the second post but it is unclear where the first post is.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 7 and 8 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claims 1 and 5 which claims 7 and 8 depend on set forth a separation tool.  Therefore, claims 7 and 8 should further limit the structure of the separation tool instead of the cable. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5, 6, 11-14, 17, 20 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miyauchi (JP63-279203).
Regarding claim 1, Miyauchi teaches a fiber-separation tool comprising: 
a body 3; 
a channel disposed on a face of the body, the channel being defined by a first sidewall and a second sidewall opposite the first sidewall, the channel being configured to receive an optical fiber ribbon comprising a plurality of optical fibers bonded parallel to each other; and 
a first blade (5a) disposed in the channel with a cutting edge of the first blade being disposed at a first distance from the first sidewall and the cutting edge being disposed at a second distance from the second sidewall, the first blade being configured to separate the optical fiber ribbon into a first portion comprising a first number of optical fibers of the plurality of optical fibers and a second portion comprising a second number of optical fibers as the optical fiber ribbon is conveyed from an entrance of the channel to an exit of the channel, a width of the first portion being approximately equal to the first distance and a width of the second portion being approximately equal to the second distance.
See Figs. 1, 5, and 7.
Regarding claim 2, a lid 4 is best seen in Fig. 5
Regarding claims 5-6, a second blade (5b) is best seen in Fig. 5.
Regarding claim 9, the first blade (5a) and the second blade (5b) spaced along a longitudinal axis and a lateral axis of the tool are best seen in Fig. 1.
Regarding claims 11 and 12, a first track and a second track is best seen in Fig. 1.
Regarding claim 13, Miyauchi a method to separate an optical fiber ribbon comprising a plurality of optical fibers into a first portion, a second portion, and a third portion, the method comprising: 
fitting the optical fiber ribbon 8 into a channel of a fiber-separation tool around a first blade (5c) located in the channel and a second blade (5b)  located in the channel; 
arranging the optical fiber ribbon in the channel so the first blade is positioned between the first portion and the second portion and the second blade is positioned between the second portion of the optical fiber and the third portion of the optical fiber; and 
conveying the optical fiber ribbon lengthwise through the channel to slice through a bonding material binding the first portion of the optical fiber ribbon to the second portion of the optical fiber ribbon and to slice through a bonding material binding the second portion of the optical fiber ribbon to the third portion of the optical fiber ribbon.
See Figs. 1, 5, and 7.
Regarding claim 14, a lid 4 is best seen in Fig. 5.
Regarding claim 17, Miyauchi teaches a fiber-separation tool comprising: 
a body 3; 
a channel disposed on a face of the body, the channel being defined by a first sidewall and a second sidewall opposite the first sidewall, the channel being configured to receive an optical fiber ribbon comprising a plurality of optical fibers bonded parallel to each other; 
a first blade (5a) disposed in the channel with a cutting edge of the first blade being disposed at a first distance from the first sidewall and the cutting edge being disposed at a second distance from the second sidewall, the first blade being configured to separate the optical fiber ribbon into a first portion comprising a first number of optical fibers of the plurality of optical fibers and a second portion comprising a second number of optical fibers as the optical fiber ribbon is conveyed from an entrance of the channel to an exit of the channel, a width of the first portion being approximately equal to the first distance and a width of the second portion being approximately equal to the second distance; 
a second blade (5b) disposed in the channel with a cutting edge of the second blade being disposed at a third distance from the first sidewall and the cutting edge being disposed at a fourth distance from the second sidewall, the second blade being configured to separate a third portion comprising a third number of optical fibers of the plurality of optical fibers from the second portion as the optical fiber ribbon is conveyed from the entrance of the channel to the exit of the channel, a width of the third portion being approximately equal to the third distance; and 
a lid 4 configured to fit into the channel to secure an alignment of the optical fiber ribbon in the channel.
See Figs. 1, 5, and 7
Regarding claim 20, a first track and a second track is best seen in Fig. 1.
Regarding claim 21, the first blade (5a) and the second blade (5b) spaced along a longitudinal axis and a lateral axis of the tool are best seen in Fig. 1.
Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cook (2,683,308).
Regarding claim 1, Cook teaches a fiber-separation tool comprising: 
a body 1; 
a channel (11, 7) disposed on a face of the body, the channel being defined by a first sidewall and a second sidewall opposite the first sidewall, the channel being configured to receive an optical fiber ribbon comprising a plurality of optical fibers bonded parallel to each other; and 
a first blade 16 disposed in the channel with a cutting edge of the first blade being disposed at a first distance from the first sidewall and the cutting edge being disposed at a second distance from the second sidewall, the first blade being configured to separate the optical fiber ribbon into a first portion comprising a first number of optical fibers of the plurality of optical fibers and a second portion comprising a second number of optical fibers as the optical fiber ribbon is conveyed from an entrance of the channel to an exit of the channel, a width of the first portion being approximately equal to the first distance and a width of the second portion being approximately equal to the second distance.
See Figs. 1, 2, 7, and 8.
Regarding claim 2, a lid (upper element 6) is best seen in Fig. 5.
Regarding claim 3, the first blade 16 being removably attached to the tool due to the bolt 18 is best seen in Figs. 1-2.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Miyauchi (JP63-279203) in view of Garcia et al. (2006/0096428), hereinafter Garcia.
Miyauchi teaches the invention substantially as claimed except for a first guide post located between the first blade and the exit of the channel or a second guide post located between the second blade the exit of the channel.
Garcia teaches a separating tool comprising a blade 302 followed by a post 102 for keeping cut sections of a board after being cut by the blade 302 separated for reducing friction applying on the blade 302 which makes the board moving easier during a cutting process.  See Fig. 3.
The cable ribbon is an elongate and flat workpiece similar to the board.
Therefore, it would have been obvious to one skilled in the art before the effective filling date of the claimed invention to provide the cable separation tool in Miyauchi a post as taught by Garcia for keeping cut sections of the ribbon after being cut by the blade separated for reducing friction applying on the blade which makes the ribbon moving easier during a separation process.
Claims 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Cook (2,683,308) in view of Garcia et al. (2006/0096428), hereinafter Garcia.
Cook teaches the invention substantially as claimed except for teaches the invention substantially as claimed except for a first guide post located between the first blade and the exit of the channel or a second guide post located between the second blade the exit of the channel.
Garcia teaches a separating tool comprising a blade 302 followed by a post 102 for keeping cut sections of a board after being cut by the blade 302 separated for reducing friction applying on the blade 302 which makes the board moving easier during a cutting process.  See Fig. 3.
The cable ribbon is an elongate and flat workpiece similar to the board.
Therefore, it would have been obvious to one skilled in the art before the effective filling date of the claimed invention to provide the cable separation tool in Cook a post as taught by Garcia for keeping cut sections of the ribbon after being cut by the blade separated for reducing friction applying on the blade which makes the ribbon moving easier during a separation process.
Regarding claims 11-12, the channels (11, 7) define a first track and a second track.
Claims 7, 8, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Miyauchi (JP63-279203).
Miyauchi teaches the invention substantially as claimed except for the separation tool being use for separating a ribbon of 12 optical fibers.
The device in Miyauchi is capable of being used for separating a ribbon of 12 optical fibers by providing appropriate widths to the blades since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Miyauchi (JP63-279203) in view of Cook (2,683,308).
Miyauchi teaches the invention substantially as claimed except for the first blade and the second blade being removably attached to the tool.
Cook teaches a cable separation tool having a first blade 13 and a second blade 13 being removably attached to the tool for replacement.  See Fig. 1.
Therefore, it would have been obvious to one skilled in the art before the effective filling date of the claimed invention to make the blade in Miyauchi being removably attached to the tool as taught by Cook for replacing the blade when they are dull or damage.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Cable stripping devices of general interest are cited in form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG H NGUYEN whose telephone number is (571)272-4510. The examiner can normally be reached M-F: 6-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571)270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHONG H NGUYEN/Examiner, Art Unit 3724